McCORD, Circuit Judge.
Woodrow Wilson Tilghman was indicted and convicted for the offense of violating the White Slave Traffic Act, 18 U.S.C.A. § 397 et seq., in that he transported or caused to he transported a female from Oklahoma to Texas for immoral purposes. He was sentenced by the court to serve a term of five years imprisonment, and from such judgment has appealed.
We do not set out the evidence. To do so would involve the sordid task of following the defendant through the gutter to the sewer. It will be sufficient to say that when measured to the well considered cases defining the applicable law to the offense here charged, it points unerringly to the guilt of the defendant. 18 U.S.C.A. § 398; Shama v. United States, 8 Cir., 94 F.2d 1; Brent v. United States, 5 Cir., 131 F.2d 861; United States v. Reginelli, 3 Cir., 133 F.2d 595.
We find no reversible error in the record and the judgment of the court is
Affirmed.